DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-21, and 39 are pending. Claims 4, 5, and 22-38 have been canceled.
The foreign priority document No.201610750354.7 filed on August 29, 2016 in the Republic of China has been received and it is acknowledged.

Drawings
The drawings are objected to because a single view used in an application to illustrate the claimed invention must not be numbered, and the abbreviation “FIG.” must not appear (see 37C.F.R. 1.84 (u) Numbering of views).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Specification
The disclosure is objected to because of the following informalities:
In par.0018 and the first sentence in par.0159 “FIG.1” should be corrected to read “The FIGURE”.  
In the second sentence in par.0159 “FIG.1” should be corrected to read “the FIGURE”.
In par.0025, the limitation “polyamide acid (PAA)” should be corrected to read “polyamic acid (PAA)”.
The formula “BC” in par.0042 is not correct, there is no chemical compound represented by this formula.
Par.0042 recites ceramic particles including CNT, but does not define CNT.
Appropriate correction is required.

Claim Objections
Claims 8, 12, 17, and 18 are objected to because of the following informalities: 
In claim 8, the limitation “polyamide acid (PAA)” should be corrected to read “polyamic acid (PAA)”.

-a polymer base membrane, which is a polyolefin membrane, or
-a ceramic membrane comprising a polymer base membrane and a ceramic layer formed on at least a side surface of the polymer base membrane, wherein the polymer base membrane is a polyolefin membrane, and the heat-resistance fiber layer is located on a surface on a side of the ceramic membrane on which a ceramic layer of formed.” (see par.0037-0038 of the specification).
In order to enhance the clarity of the claim, the examiner suggests that the limitation “wherein the acrylate crosslinked polymer is a mixture of a first acrylate crosslinked polymer and a second acrylate crosslinked polymer and/or a third acrylate crosslinked polymer, or a second acrylate crosslinked polymer, or a third acrylate crosslinked polymer” in claim 17 is amended to recite: “wherein the acrylate crosslinked polymer is:
- a mixture of a first acrylate crosslinked polymer and a second acrylate crosslinked polymer and/or a third acrylate crosslinked polymer, or 
-a second acrylate crosslinked polymer, or 
-a third acrylate crosslinked polymer”.
In order to enhance the clarity of the claim, the examiner suggests that the limitation “the bonding layer contains the first acrylate crosslinked polymer, the second acrylate crosslinked polymer, and the vinylidene fluoride-hexafluoropropylene copolymer” in claim 18 is amended to recite “the bonding layer contains a first acrylate 
The limitation “the bonding layer contains the second acrylate crosslinked polymer and the vinylidene fluoride-hexafluoropropylene copolymer” in claim 18 should be amended to recite “the bonding layer contains a second acrylate crosslinked polymer and the vinylidene fluoride-hexafluoropropylene copolymer”.
The limitation “the bonding layer contains the second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer” in claim 18 should be amended to recite “the bonding layer contains a second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer”.
The limitation “the bonding layer contains the first acrylate crosslinked polymer, the second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer” in claim 18 should be amended to recite “the bonding layer contains a first acrylate crosslinked polymer, a second acrylate crosslinked polymer, the styrene-acrylate crosslinked copolymer, and the vinylidene fluoride-hexafluoropropylene copolymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 also recites the limitation “optionally the modified polyvinylidene fluoride is polyvinylidene fluoride-hexafluoropropylene, and optionally the polyacrylate is selected from one or more of polymethyl acrylate, polyethylene acylate, and polymethyl methacrylate”.
	It is not clear if these polymers are required or not by claim 8.
	Therefore, it is not clear what is the joint inventor claiming as the invention in claim 8 of the instant application.
Claim 9 is rejected as being dependent on the rejected claim 8.
Claim 13 recites the limitation "the ceramic layer" in claim 10.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is not clear what is the joint inventor claiming as the invention in claim 13.
For the examination on the merits it is considered that claim 13 depends on claim 12.
The formula “BC” in claim 13 is not correct, there is no chemical compound represented by this formula.
Additionally, it is not clear what ceramic is CNT.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 13.


For the examination on the merits it is considered that claim 14 depends on claim 12.
Claim 14 recites that the dispersant and the thickener may both be polyacrylate. It is not clear if the same polyacrylate may be used as dispersant and thickener in the ceramic layer.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 14.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 14 recites the broad recitation “the content of binder of 2 to 8 parts by weight, a dispersant of 0.3 to 1 parts by weight, a thickener of 0.5 to 1.8 parts by weight, and a surface treating agent of 0 to 1.5 parts by weight”, and the claim also recites “the content of binder of 4 to 6 parts by weight, the content of dispersant of 0.4 to 0.8 parts by weight, the content of  thickener of 0.7 to 1.5 parts by weight, and the content of surface treating agent is 0.5 to 1.2 parts by weight” which is the narrower statement of the range/limitation.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends on claim 1 and recites “wherein the material of the heat-resistant fiber layer are a mixture of the first polymeric material and the second polymeric material”.
However, claim 1 recites that the materials of the heat-resistant fiber layer contain a first polymeric material and a second polymeric material.
This implies a mixture/blend of a first polymeric material and a second polymeric material.
Therefore, claim 6 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 21, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0162588).
With regard to claims 1 and 21, Lee et al. teach the separator (10b) which comprises a porous substrate (11), a second porous polymer web layer (15) and a first porous polymer web layer (13):

    PNG
    media_image1.png
    125
    363
    media_image1.png
    Greyscale
(par.0070 and fig.3).
The porous substrate (11) may be a porous membrane made of polyethylene (PE) (par.0044), which is equivalent to the “porous base membrane” in claim 1, and implies the step of “S1: providing a porous base membrane” in claim 21.
Lee et al. further teach that the second porous polymer web layer (15) is made by dissolving a mixture of a heat-resistant polymer and a swellable polymer in a solvent to form a spinning solution, and electrospinning the solution on a side of the porous substrate (11) (par.0059). This is equivalent to step (S2) in claim 21.
oC or higher and it may be polyamide-imide (par.0067). 
Lee et al. further teach that the swellable polymer material may be polyvinylidene fluorore-co-hexafluoropropylene copolymer (par.0068).
Lee et al. do not specifically teach a mixture of polyamide-imide and polyvinylidene fluorore-co-hexafluoropropylene copolymer for the second porous polymer web layer (15).
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of polyamide-imide and polyvinylidene fluorore-co-hexafluoropropylene copolymer for the second porous polymer web layer (15), because Lee et al. clearly teach that the components of the layers and provide examples for each component.
Polyamide-imide is equivalent to “first polymeric material, the first polymeric material is a heat-resistance polymeric material whose melting point of above 180oC” in claims 1 and 21.
Polyamide-imide (PAI) has a Tg of 275oC, as evidenced in column 8, lines 54-56 of Blackwell et al. (US Patent 4,703,081). Therefore, polyamide-imide meets the limitations of claim 21 for “the glass transition temperature of the first polymeric material is above 100oC”.
The polyvinylidene fluorore-co-hexafluoropropylene copolymer (PVDF-HFP) has a melting point of 130-138oC and a glass transition temperature Tg of -42 to -40oC (as evidenced in Table 1, par.0126 of Hino et al. (US 2015/0211175)). Therefore, the polyvinylidene fluorore-co-hexafluoropropylene copolymer is equivalent to the “second 
The polyvinylidene fluorore-co-hexafluoropropylene copolymer meets the limitations of claim 21 for “the melting point of the second polymeric material is 100oC to 150oC, and the glass transition temperature of the second polymeric material is below 25oC”.
The specification of the instant application PVDF-HP as a polymer with a liquid adsorption rate of 45-60% in an electrolyte at 25oC (see par.0029).
The specification of the instant application further defines that the first polymeric material has a liquid absorption rate in an electrolyte at 25oC of below 5% with an error of +/-5%, and the first polymeric material may be polyamide-imide (see par.0023 and oar.0025).
Therefore, the heat-resistant fiber layer in claims 1 and 21 is obvious over the second porous polymer web layer (15) of Lee et al.
The polymer composite membrane in claim 1 is obvious over the separator (10b) of Lee et al., and the method in claim 21 is obvious over the method of making the separator (10b) of Lee et al.
With regard to claim 2, the specification of the instant application PVDF-HP as a polymer with a liquid adsorption rate of 45-60% in an electrolyte at 25oC (see par.0029).
The specification of the instant application further defines that the first polymeric material has a liquid absorption rate in an electrolyte at 25oC of below 5% with an error of +/-5%, and the first polymeric material may be polyamide-imide (see par.0023 and oar.0025).
g of 275oC, as evidenced in column 8, lines 54-56 of Blackwell et al. (US Patent 4,703,081).
The polyvinylidene fluorore-co-hexafluoropropylene copolymer (PVDF-HFP) has a glass transition temperature Tg of -42 to -40oC, as evidenced in Table 1, par.0126 of Hino et al. (US 2015/0211175).
With regard to claim 6, Lee et al. further teach that the second porous polymer web layer (15) comprises a mixture of a heat-resistant polymer and a swellable polymer (par.0059).
With regard to claim 7, Lee et al. teach that the weight mixing ratio of the heat-resistant polymer and the swellable polymer is preferably 6:4 (par.0065).
A layer (15) comprising polyamide-imide and polyvinylidene fluorore-co-hexafluoropropylene copolymer (PVDF-HFP) in a ratio of 6:4 is equivalent to a heat-resistant fiber layer comprising the first polymeric material and the second polymeric material in a weight ratio of 1.5:1. This value is within the claimed range.
With regard to claim 8, a layer (15) comprising polyamide-imide and polyvinylidene fluorore-co-hexafluoropropylene copolymer (PVDF-HFP) meets the claim limitations.
With regard to claim 10, Lee et al. teach that the porous polymer web layer (15) has a thickness of 4-14m and comprises fibers with a diameter of 0.3-1.5m (30-1500 nm).
With regard to claim 11, Lee et al. teach that the porous polymer web layer (15) has a porosity of 50-80% (par.0057).

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claim 12, Lee et al. teach that the porous substrate (11) may be a polyethylene (PE) membrane (par.0044).This meets the limitation for a polyolefin membrane.
With regard to claim 39, Lee et al. teach a secondary battery comprising the separator between the anode and the cathode (par.0079).The secondary battery is a lithium-ion secondary battery (par.0111).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0162588) as applied to claim 8 above, and further in view of Nakagiri et al. (US 2013/0157096)
With regard to claim 9, Lee et al. teach the polymer composite membrane in claim 8 (see paragraph 12 above). Lee et al. teach that the second porous polymer web layer (15) comprises mixture of a heat-resistant polymer and a swellable polymer (par.0059). The swellable polymer material may be polyvinylidene fluorore-co-hexafluoropropylene copolymer (par.0068).

Nakagiri et al. teach a non-aqueous electrolyte secondary battery comprising a first electrode, a second electrode, and a separator interposed between the first and the second electrode (abstract). The separator is a combination of a polyolefin porous film and a heat resistant porous film (par.0111), wherein the heat resistant porous film may comprise a heat resistant resin (par.0115).
The examples of heat resistant resin include polyamide-imide and polyetherimide (par.0115).
Polyetherimide has a melting temperature of more than 180oC, as evidenced in par.0053 of Ikemoto et al. (US 2011/0020692).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyetherimide as heat-resistant polymer in the second porous polymer web layer (15) of Lee et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0162588) as applied to claim 12 above and in further view of Chen et al. (CN 102569701, with attached machine translation) and Kim et al. (US 2009/0246614).
With regard to claim 13, Lee et al. teach the polymer composite membrane of claim 12 (see paragraph 12 above), but fail to teach the claimed ceramic layer.
Chen et al. teach a lithium ion battery comprising a membrane, said membrane comprising a porous membrane substrate and a ceramic layer on a surface of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a ceramic layer on the surface of the porous substrate (11) of Lee et al., in order to reduce piercing effect of lithium dendrites on the membrane.
The ceramic layer has a thickness of 0.5-20m (the fourth paragraph under “Summary of the Invention”). This range overlaps the claimed range.
Chen et al. further teach that the ceramic layer comprises ceramic particles, such as silicon dioxide (SiO2), aluminum oxide (Al2O3), and titanium dioxide (TiO2)(the eighth paragraph under “Summary of the Invention”).
Chen et al. further teach that the ceramic layer may comprise a binder (the ninth paragraph under “Summary of the Invention”), but fail to teach the claimed acrylate binder.
However, Kim et al. teach that a ceramic layer for a separator of a secondary battery may comprise poly(butyl acrylate) (par.0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use poly(butyl acrylate) as binder in the ceramic layer of Lee modified by Chen.
Poly(butyl acrylate) has a Tg of -55oC, as evidenced in par.0159 of Fukuchi et al. (US 2016/0190535).
The ceramic layer of Lee modified by Chen and Kim comprise the same components as the ceramic layer of the instant application, so it would be expected to .

Allowable Subject Matter
Claims 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lee et al. (US 2015/0162588) teach that the first polymer web layer (13) is formed on an outermost side surface of the separator (see fig.3) and it may comprise PVDF (polyvinylidene fluoride) and PMMA (polymethyl methacrylate)(par.0051), but fail to teach the bonding layer in claim 15.
There are no prior art teachings that would motivate one of ordinary skill to modify Lee et al. and obtain the polymer composite membrane in claim 15.
Claims 17 and 18 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/           Primary Examiner, Art Unit 1722